In an action to recover damages for personal injuries, etc., the defendant Salvatore Balesteri appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated March 28, 1996, as granted the plaintiffs’ motion pursuant to Civil Rights Law § 50-a and directed the production of recorded statements made by him during the course of an internal investigation conducted by the defendant City of New York Police Department.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiffs submitted a supplemental record which contained a transcript of the recorded statements made by the defendant during the Police Department’s internal investigation. The transcript was reviewed by this Court in camera. We find that the Supreme Court properly directed the production of the recorded statements at issue, as these statements were relevant and material to the action before it (see, Civil Rights Law § 50-a [2], [3]; People v Gissendanner, 48 NY2d 543; Becker v City of New York, 162 AD2d 488; Lawrence v City of New York, 118 AD2d 758).
The appellant’s remaining contentions are without merit. Sullivan, J. P., Santucci, Friedmann and McGinity, JJ., concur.